





PROPERTY PURCHASE AGREEMENT

THIS PROPERTY PURCHASE AGREEMENT made and entered into as of the 26th day of
May, 2016.

BETWEEN:

KLONDIKE GOLD CORP., a company having an office at Suite 715, 675 West Hastings
Street, Vancouver, British Columbia, Canada, V6B 1N2

(“Klondike”);

OF THE FIRST PART

AND:

RISE RESOURCES INC., a company having an office at 700 – 510 West Hastings
Street, Vancouver, British Columbia, Canada, V6B 1L8

(“Rise”);

OF THE SECOND PART

WHEREAS:



(A)

Klondike is the registered, legal and beneficial owner of a 100% interest in
those certain mineral claims, which are located in southeast British Columbia,
and which are more particularly described in Schedule “A” which is attached
hereto (the “Property”), subject to the Klondike Royalty (as hereinafter
defined) and certain underlying royalties as more particularly described in
Schedule “B” which is attached hereto (the “Underlying Royalties”); and



(B)

Klondike wishes to sell, and Rise wishes to purchase, all of Klondike’s right,
title and interest in and to the Property and receive the Assignment (as
hereinafter defined) by paying certain consideration on the terms and conditions
herein provided.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency whereof is hereby acknowledged, the
parties agree as follows:











--------------------------------------------------------------------------------

- 2 -




PART 1
DEFINITIONS



1.1

In this Agreement, except as otherwise expressly provided or as the context
otherwise requires:



(a)

“Affiliate Shares” has the meaning ascribed to it in Section 4.3 hereof;



(b)

“Affiliate Shares Option” has the meaning ascribed to it in Section 4.3(b)
hereof;



(c)

“Affiliate Warrants” has the meaning ascribed to it in Section 4.4 hereof;



(d)

“Affiliate Warrants Option” has the meaning ascribed to it in Section 4.4
hereof;



(e)

“Agreement” means this agreement and includes the Schedules hereto;



(f)

“Applicable Law” means, with respect to any Person, property, transaction, event
or other matter, any Law relating or applicable to such Person, property,
transaction, event or other matter an includes, where appropriate, any
interpretation of Law (or any part), including without limitation any
guidelines, by any Person having jurisdiction over it, or charged with its
administration or interpretation;



(g)

“Assignment” has the meaning ascribed to it in Section 4.1 hereof;



(h)

“Assignment Agreement” has the meaning ascribed to it in Section 4.9 hereof;



(i)

“Assignment and Transfer Agreement” has the meaning ascribed to it in Section
4.9 hereof;



(j)

“Claim” means any and all losses, liabilities, expenses, costs, damages,
actions, claims (including Environmental Claims), proceedings, suits and
obligations of every kind and nature, including, without limitation, any losses,
liabilities, expenses, costs, damages, actions, claims (including Environmental
Claims), proceedings, suits and obligations relating to damage to property,
personal injury and loss or diminution of mineral claim rights and land use
rights;



(k)

“Communication” has the meaning ascribed to it in Section 15.1;



(l)

“Controlled Shares” has the meaning ascribed to it in Section 4.6;



(m)

“CSE” means the Canadian Stock Exchange;



(n)

“Declaration” has the meaning ascribed to it in Section 4.5(a);



(o)

“Dropped Claims” has the meaning ascribed to it in Section 4.10(d);



(p)

“Environmental Claims” means any and all administrative, regulatory, or judicial
actions, suits, demands, claims, liens, notices of non-compliance or violation,











--------------------------------------------------------------------------------

- 3 -




investigations, or proceedings relating in any way to any Environmental Law or
any permit issued under any Environmental Law, including, without limitation:



(i)

any and all claims by government or regulatory authorities for enforcement,
clean-up, removal, response, remedial, or other actions or damages under any
applicable Environmental Law; and



(ii)

any and all claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation, or injunctive or other relief
resulting from hazardous materials, including any release of those claims, or
arising from alleged injury or threat of injury to human health or safety
(arising from environmental matters) or the environment;



(q)

“Environmental Laws” means all requirements of the common law, civil code, or of
environmental, health, or safety statutes of any agency, board, or governmental
authority applicable to the Property including, but not limited to, those
relating to (i) noise, (ii) pollution or protection of the air, surface water,
ground water, or land, (iii) solid, gaseous, or liquid waste generation,
handling, treatment, storage, disposal, or transportation, (iv) exposure to
hazardous or toxic substances, or (v) the closure, decommissioning, dismantling,
or abandonment of any facilities, mines, or workings and the reclamation or
restoration of lands;



(r)

“Exercise Date” has the meaning ascribed to it in Section 4.5;



(s)

“Final Payment” has the meaning ascribed to it in Section 4.2(b);



(t)

“Final Payment Shares” has the meaning ascribed to it in Section 11.5(b)(i);



(u)

“Final Payment Warrants” has the meaning ascribed to it in Section 11.5(b)(ii);



(v)

“First Closing” has the meaning ascribed to it in Section 4.1 hereof;



(w)

“First Closing Date” means 60 days after the signing of this Agreement or such
other date as shall be agreed to in writing by the parties hereto but in any
event no later than July 31, 2016;



(x)

“Initial Payment” has the meaning ascribed to it in Section 4.2(a);



(y)

“Klondike Royalty” means a 2% net smelter returns on production from the
Property and which royalty may become, from time to time, payable to Klondike
hereunder pursuant to Part 5 as such Klondike Royalty is more particularly
defined in Schedule “C” which is attached hereto;



(z)

“Knowledge” when used in reference to a party hereto, means such party’s active
knowledge without independent inquiry or investigation;











--------------------------------------------------------------------------------

- 4 -






(aa)

“Law” means any law, rule, statute, ordinance, code, regulation, order,
judgment, decree, treaty, court or administrative decision or ruling, policy or
other requirement or rule of law having the force of law;



(bb)

“Option Notice” has the meaning ascribed to it in Section 4.5(b);



(cc)

“Person” is to be broadly interpreted and includes an individual, a corporation,
a partnership, a trust, an unincorporated organization, the government of a
country or any political subdivision thereof, or any agency or department of any
such government, and the executors, administrators or other legal
representatives of an individual in such capacity;



(dd)

“Property” means the mineral claims described in Schedule “A” which is attached
hereto, and all mining leases and other mining interests derived therefrom, and
a reference herein to a mineral claim comprised in the Property includes any
mineral leases or other interests into which such mineral claim may have been
converted;



(ee)

“Regulation S” means Regulation S under the U.S. Securities Act;



(ff)

“Schedules” means the documents attached hereto as follows:



(i)

Schedule “A” – Mineral Claims Comprising the Property;



(ii)

Schedule “B” – Underlying Royalties;



(iii)

Schedule “C” – Net Smelter Returns Royalty Deed;  



(iv)

Schedule “D” – Assignment and Transfer Agreement; and



(v)

Schedule “E” – Assignment Agreement.



(gg)

“Second Closing” means the completion of the purchase and sale contemplated in
this Agreement;



(hh)

“Second Closing Date” means the first anniversary of the First Closing Date;



(ii)

“Shares” means common shares in the capital of Rise;



(jj)

“TSXV” means the TSX Venture Exchange;



(kk)

“Trading Day” means a day on which the CSE (or other stock exchange on which the
Shares are principally traded) is open for trading and the Shares have traded;



(ll)

“Underlying Royalties” has the meaning ascribed to it on the first page of this
Agreement;



(mm)

“United States” means the United States of America, its territories, and State
of the United States and the District of Columbia;











--------------------------------------------------------------------------------

- 5 -






(nn)

“U.S. Person” means a U.S. Person as defined in Regulation S (the definition of
which includes, but is not limited to, (i) any natural person resident in the
United States, (ii) any partnership or corporation organized or incorporated
under the laws of the United States, (iii) any partnership or corporation
organized outside of the United States by a U.S. Person principally for the
purpose of investing in securities not registered under the U.S. Securities Act,
unless it is organized, or incorporated, and owned, by accredited investors who
are not natural persons, estates or trusts, and (iv) any estate or trust of
which any executor or administrator or trustee is a U.S. Person;



(oo)

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;



(pp)

“Warrants” means common share purchase warrants entitling the holder to purchase
one Share at a price that is a 20% premium to the 10-day volume weighted average
price of Rise’s Shares listed on the CSE immediately prior to the date of
issuance and having an expiry date of 24 months from the date of issuance.

PART 2
REPRESENTATIONS AND WARRANTIES OF KLONDIKE



2.1

Klondike represents and warrants to Rise that:



(a)

Klondike is a corporation duly incorporated and validly existing and in good
standing under the laws of the Province of British Columbia, has all requisite
corporate power and authority and is duly qualified and holds all necessary
material permits, licenses and authorizations necessary or required to carry on
its business as now conducted and to own, lease or operate its properties and
assets and no steps or proceedings have been taken by any person, voluntary or
otherwise, requiring or authorizing its dissolution or winding up, and Klondike
has all requisite power and authority to enter into this Agreement and to carry
out its obligations hereunder;



(b)

Klondike is a reporting issuer under the securities laws of British Columbia,
Alberta and Quebec and is not in default of any requirement of such securities
laws, and is not included on a list of defaulting reporting issuers maintained
by the securities regulators of British Columbia, Alberta or Quebec;



(c)

Klondike has full corporate power and authority to carry on its business and to
enter into this Agreement and any agreement or instrument referred to or
contemplated by this Agreement;



(d)

the execution and delivery of this Agreement and the performance by Klondike of
its obligations hereunder and the consummation of the transactions contemplated
in this Agreement do not and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
(whether after notice or lapse of time or both); (i) any statute, rule or
regulation applicable to Klondike including, without limitation, applicable
securities laws and the rules, regulations and policies of the TSXV; (ii) the
constating documents or resolutions of the directors or shareholders of Klondike
which are in effect at the date hereof; (iii) any mortgage, note, indenture,
contract,











--------------------------------------------------------------------------------

- 6 -




agreement, joint venture, partnership, instrument, lease or other document to
which Klondike is a party or by which it is bound; or (iv) any judgment, decree
or order binding on Klondike;



(e)

the Property is free and clear of all liens, charges and encumbrances, with the
exception of the Klondike Royalty and the Underlying Royalties;



(f)

there are no actions, suits, investigations or proceedings before any court,
arbitrator, administrative agency or other tribunal or governmental authority,
whether pending or, to the knowledge of Klondike, threatened, which directly or
indirectly relate to or affect the interests of Klondike in the Property;



(g)

this Agreement constitutes a legal, valid and binding obligation of Klondike,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights and
remedies generally from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy;



(h)

no third party consent of any kind, which as of the date hereof has not been
obtained, is required by Klondike to enter into this Agreement;



(i)

Klondike has paid, or will in a timely manner pay all taxes, assessment,
rentals, levies, or other payments relating to the Property required as of the
date hereof to be made to any federal, provincial, or municipal government
instrumentality;



(j)

the Property has been operated substantially in accordance with all applicable
Environmental Laws and there are no environmental conditions existing on the
Property to which any material remedial action is required or any material
liability has been imposed under applicable Environmental Laws;



(k)

Klondike has not received from any government instrumentality any notice of or
communication relating to any actual or alleged Environmental Claims and there
are no outstanding work orders or actions required to be taken relating to
environmental matters respecting the Property or any operations carried out on
the Property;



(l)

no environmental audit, assessment, study or test has been conducted in relation
to the mineral claims comprising the Property by or on behalf of Klondike nor is
Klondike aware after reasonable inquiry of any of the same having been conducted
by or on behalf of any governmental authority or by any other person;



(m)

the mineral claims comprising of the Property have been duly and validly staked
and are recorded in the name of Klondike, are accurately described in Schedule
“A”, are in good standing under the laws of the jurisdiction in which they are
located and are free and clear of all liens, charges, underlying royalties and
encumbrances granted by Klondike other than those of which Rise has been advised
in writing, including the Klondike Royalty and the Underlying Royalties; and











--------------------------------------------------------------------------------

- 7 -






(n)

there is no adverse claim or challenge against or to the ownership of or title
to any of the mineral claims comprising the Property, nor is there any basis
therefor, and there are no outstanding agreements or options to acquire or
purchase the Property or any portion thereof.



2.2

In addition to the representations and warranties contained in Section 2.1 and
in connection with the issuance of the Shares and Warrants to Klondike in
accordance with this Agreement, Klondike agrees, acknowledges, represents and
warrants that:



(a)

it is not a “U.S. Person” as such term is defined by Rule 902 of Regulation S
promulgated under the U.S. Securities Act (the definition of which includes, but
is not limited to, an individual resident in the U.S. and an estate or trust of
which any executor or administrator or trust, respectively is a U.S. Person and
any partnership or corporation organized or incorporated under the laws of the
U.S.);



(b)

none of the Shares, Warrants, or Shares underlying the Warrants (“Warrant
Shares”) have been or will be registered under the U.S. Securities Act, or under
any state securities or “blue sky” laws of any state of the United States, are
“restricted securities” as defined in Rule 144(a)(3) under the U.S. Securities
Act, and may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S, except in
accordance with the provisions of Regulation S or pursuant to an exemption from,
or in a transaction not subject to, the registration requirements of the U.S.
Securities Act and in compliance with any and all other applicable securities
laws;



(c)

all certificates representing the Shares, Warrants and Warrant Shares issued
prior to four months and a day from the date of issuance of the Warrants will be
endorsed with the following legends in accordance with National Instrument
45-102 – Resale of Securities and in accordance with the U.S. Securities Act or
such similar legends as deemed advisable by the Company and its legal counsel to
ensure compliance with all applicable securities laws until such time as the
same is no longer required under applicable securities laws:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS 4 MONTHS AND A DAY AFTER
THE DISTRIBUTION DATE].

THE SECURITIES REPRESENTED BY THIS CERTIFICATE [for Warrants add: AND THE
SECURITIES ISSUABLE UPON EXERCISE HEREOF] HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR
APPLICABLE STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES REPRESENTED BY THE CERTIFICATE











--------------------------------------------------------------------------------

- 8 -




CANNOT BE THE SUBJECT OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE
CONDUCTED IN COMPLIANCE WITH THE U.S. SECURITIES ACT.”

provided, however, if any Shares, Warrants or Warrants Shares are being sold,
the legend may be removed by delivery to the registrar and transfer agent and
Rise of an opinion of counsel, of recognized standing reasonably satisfactory to
Rise, that such legend is no longer required under applicable requirements of
the U.S. Securities Act or state securities laws.

If any Warrant Shares are issued subsequent to four months and a day from the
date of issuance of the Warrants, then all certificates representing such
Warrant Shares will only be endorsed with the second of the two restrictive
legends set forth immediately above.



(d)

it acknowledges that in addition to the legends set forth in (c) above, the
certificates representing the Warrants, and all certificates issued in exchange
therefor or in substitution thereof, shall bear the following legend:

“THIS WARRANT MAY NOT BE EXERCISED BY OR FOR THE ACCOUNT OR BENEFIT OF A U.S.
PERSON OR A PERSON IN THE UNITED STATES UNLESS THE WARRANT AND THE UNDERLYING
SECURITIES HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE
SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE U.S. SECURITIES ACT.”



(e)

it has been independently advised as to the applicable hold periods imposed in
respect of the Shares, Warrants and Warrant Shares by applicable securities laws
and regulatory policies and confirms that no representations by Rise has been
made respecting the hold periods applicable to the Shares, Warrants and Warrant
Shares and is aware of the risks and other characteristics of the Shares,
Warrants and Warrant Shares and of the fact that Klondike may not be able to
resell the Shares, Warrants and Warrant Shares acquired by Klondike except in
accordance with applicable securities laws and regulatory policies and that the
Shares, Warrants and Warrant Shares may be subject to resale restrictions and
may bear a legend to this effect.



(f)

it is not acquiring the Shares and Warrants as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, television or other form of telecommunications, or any
seminar or meeting whose attendees have been invited by general solicitation or
general advertising;



(g)

it is acquiring the Shares and Warrants for investment purposes only and not
with a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Shares or Warrants in the
United States or to U.S. Persons;











--------------------------------------------------------------------------------

- 9 -






(h)

it will not engage in any hedging transactions involving any of the Shares,
Warrants or Warrant Shares unless such transactions are in compliance with the
provisions of the U.S. Securities Act and in each case only in accordance with
any and all applicable securities laws;



(i)

it has not acquired the Shares and Warrants as a result of, and will not itself
engage in, any directed selling efforts (as defined in Regulation S) in the
United States in respect of the Shares, Warrants and Warrant Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares, Warrants or Warrant Shares; provided,
however, that the undersigned may sell or otherwise dispose of the Shares,
Warrants and Warrant Shares pursuant to registration thereof under the U.S.
Securities Act and any and all applicable securities laws or under an exemption
from such registration requirements;



(j)

Rise has not undertaken, and will have no obligation, to register any of the
Shares, Warrants or Warrant Shares under the U.S. Securities Act;



(k)

it has been advised to consult its own respective legal, tax and other advisors
with respect to the merits and risks of acquiring the Shares and Warrants and,
with respect to applicable resale restrictions, is solely responsible (and Rise
is not in any way responsible) for compliance with applicable resale
restrictions;



(l)

it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from Rise in connection with the acquisition of the Shares and
Warrants under this Agreement, and to obtain additional information, to the
extent possessed or obtainable by Rise without unreasonable effort or expense;



(m)

if it decides to offer, sell or otherwise transfer any of the Shares, Warrants
or Warrant Shares, it will not offer, sell or otherwise transfer any of such
securities directly or indirectly, unless:



(i)

the sale is to Rise;



(ii)

the sale is made outside the United States in a transaction meeting the
requirements of Regulation S under the U.S. Securities Act and in compliance
with applicable local laws and regulations;



(iii)

the sale is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 thereunder and in accordance
with any applicable state securities or “blue sky” laws; or



(iv)

the securities are sold in a transaction that does not require registration
under the U.S. Securities Act or any applicable state laws and regulations
governing the offer and sale of securities,

and in the case of (iii) and (iv), it has prior to such sale furnished to Rise
an opinion of counsel reasonably satisfactory to Rise;











--------------------------------------------------------------------------------

- 10 -






(n)

it (i) is able to fend for itself in connection with the acquisition of the
Shares and Warrants; (ii) has such knowledge and experience in business matters
as to be capable of evaluating the merits and risks of its investment in the
Shares and Warrants; and (iii) has the ability to bear the economic risks of its
investment and can afford the complete loss of such investment;



(o)

it is outside the United States when receiving and executing this Agreement and
no other person has a direct or indirect beneficial interest in the Shares and
Warrants; and



(p)

the Shares and Warrants are not being acquired, directly or indirectly, for the
account or benefit of a U.S. Person or a person in the United States.



2.3

The representations and warranties contained in Section 2.1 are provided for the
exclusive benefit of Rise, and a breach of any one or more thereof may be waived
by Rise in whole or in part at any time without prejudice to its rights in
respect of any other breach of the same or any other representation or warranty;
and the representations and warranties contained in Section 2.1 will survive the
First Closing Date and continue in full force and effect for a period of
twenty-four (24) months at which time they shall expire except as to claims made
prior to the expiration of such period.



2.4

Rise is entitled to rely on the agreements, acknowledgements, representations
and warranties of Klondike contained in Section 2.2 in connection with the
issuance of the Shares and Warrants to Klondike, and Klondike will hold harmless
Rise from any loss or damage either one may suffer as a result of any such
agreements, acknowledgements, representations and/or warranties made by Klondike
not being true and correct.

PART 3
REPRESENTATIONS AND WARRANTIES OF RISE



3.1

Rise represents and warrants to Klondike as follows:



(a)

Rise is a corporation duly incorporated and validly existing and in good
standing under the laws of the State of Nevada, has all requisite corporate
power and authority and is duly qualified and holds all necessary material
permits, licenses and authorizations necessary or required to carry on its
business as now conducted and to own, lease or operate its properties and assets
and no steps or proceedings have been taken by any person, voluntary or
otherwise, requiring or authorizing its dissolution or winding up, and Rise has
all requisite power and authority to enter into this agreement and to carry out
its obligations hereunder;



(b)

Rise is a reporting issuer under the securities laws of the United States,
British Columbia, Alberta and Ontario, and is not in default of any requirement
of such securities laws, and not included on a list of defaulting reporting
issuers maintained by the securities regulators of British Columbia, Alberta and
Ontario;



(c)

the execution and delivery of this Agreement and the performance by Rise of its
obligations hereunder, and the issuance and delivery of the Shares hereunder and
the











--------------------------------------------------------------------------------

- 11 -




consummation of the transactions contemplated in this Agreement do not and will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under (whether after notice or lapse of
time or both), (i) any statute, rule or regulation applicable to Rise including,
without limitation, applicable securities laws and the rules, regulations and
policies of the CSE; (ii) the constating documents or resolutions of the
directors or shareholders of Rise which are in effect at the date hereof;
(iii) any mortgage, note, indenture, contract, agreement, joint venture,
partnership, instrument, lease or other document to which Rise is a party or by
which it is bound; or (iv) any judgment, decree or order binding on Rise or the
property or assets thereof;



(d)

all necessary corporate action has been taken by Rise to carry out its
obligations hereunder and to allot and authorize the issuance of the Shares and
Warrants;



(e)

Rise’s authorized capital consists of a maximum of 400,000,000 common shares
having a par value of $0.001 per share, of which 31,347,011 common shares are
issued and outstanding as of the date hereof;



(f)

the common shares of Rise are listed and posted for trading on the CSE and the
OTC Pink and all necessary notices and filings have been or will be made with
and all necessary consents, approvals and authorizations, if required, obtained
by Rise from the CSE to ensure that the Shares will be listed and posted for
trading on the CSE subject to applicable hold periods and restrictions on resale
under National Instrument 45-102 - Resale of Securities as well as applicable
resale restrictions in accordance with Rule 144 under the U.S. Securities Act;
and



(g)

this Agreement constitutes a legal, valid and binding obligation of Rise, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights and
remedies generally from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.



3.2

The representations and warranties contained in Section 3.1 are provided for the
exclusive benefit of Klondike and a breach of any one or more thereof may be
waived by Klondike in whole or in part at any time without prejudice to its
rights in respect of any other breach of the same or any other representation or
warranty; and the representations and warranties contained in Section 3.1 will
survive the First Closing Date and continue in full force and effect for a
period of twenty-four (24) months, at which time they shall expire except as to
claims made prior to the expiration of such period; provided, however, that the
representations and warranties of Rise contained in Section 3.1(d) will survive
the execution hereof indefinitely.

PART 4
PURCHASE AND SALE



4.1

Klondike agrees to sell to Rise and Rise agrees to purchase the Property subject
to the Klondike Royalty and the Underlying Royalties, and Klondike agrees to
assign all of its rights in and to the Underlying Royalties to Rise (the
“Assignment”) subject to the terms and conditions of this Agreement.











--------------------------------------------------------------------------------

- 12 -






4.2

As full consideration for the purchase of the Property and the Assignment from
Klondike, subject to the Klondike Royalty and the Underlying Royalties, Rise
shall make the following payments to Klondike in accordance with the
requirements of Part 11 herein below:



(a)

on the First Closing Date, Rise will



(i)

pay Klondike a sum of CAD$50,000;



(ii)

issue to Klondike 1,500,000 Shares; and



(iii)

issue to Klondike 1,500,000 Warrants;

(collectively, the “Initial Payment”) (the “First Closing”); and



(b)

on the Second Closing Date, Rise will:



(i)

pay Klondike a sum of CAD$150,000;



(ii)

issue to Klondike 2,000,000 Shares; and



(iii)

issue to Klondike 1,000,000 Warrants;

(collectively, the “Final Payment”).



4.3

Klondike will have the option to receive alternate payment for any Shares
issuable under the Final Payment that would result in Klondike controlling, or
having the right to control, an amount of Shares that is greater than 9.99% of
the issued and outstanding Shares on the Second Closing Date (the “Affiliate
Shares”); alternative payment for Affiliate Shares will be in the form of cash
payments equivalent to the value of the Affiliate Shares, based on



(a)

the greater of



(i)

the average of the closing price of the Shares on the CSE (or other stock
exchange on which the Shares are principally traded) for the ten (10) Trading
Days prior to the Exercise Date; and



(ii)

CAD$0.05; or



(b)

if the Shares are not listed on a stock exchange, the price per Share of the
most recently closed financing (the “Affiliate Shares Option”).



4.4

Klondike will have the option to receive alternate payment for any Warrants
issuable under the Final Payment that would result in Klondike controlling, or
having the right to control, an amount of Shares greater than 9.99% of the
issued and outstanding Shares on the Second Closing Date (the “Affiliate
Warrants”); alternate payment for Affiliate Warrants will be in the form of cash
payments equivalent to the value of the Affiliate Warrants, based on the
Black-Scholes value of the Affiliate Warrants as at the business day immediately
preceding the Exercise Date (the “Affiliate Warrants Option”).











--------------------------------------------------------------------------------

- 13 -






4.5

Klondike may exercise the Affiliate Shares Option and/or the Affiliate Warrants
Option for such portion of the Final Payment any day up to sixty-five (65) days
prior to the Second Closing Date (the “Exercise Date”) by:



(a)

providing a declaration to Rise by 12:00pm, on the Trading Day immediately
preceding the Exercise Date that it would control, or have the right to control,
more than 9.99% of the Shares on the Second Closing Date (assuming no Shares are
issued from or returned to Rise’s treasury between the Exercise Date and the
Second Closing Date) if it received the amount of Shares and/or Warrants from
the Final Payment that it wishes to be paid for in cash equivalents in
accordance with the Affiliate Shares Option and Affiliate Warrants Option (the
“Declaration”); and



(b)

giving written notice to Rise of its intention to exercise the Affiliate Shares
Option and/or the Affiliate Warrants Option by 12:00pm (Vancouver time) on the
Trading Day immediately preceding the Exercise Date (the “Option Notice”).



4.6

For the purposes of determining the number of Shares Klondike controls, or has
the right to control, in Sections 4.3 and 4.4 (the “Controlled Shares”), the
Final Payment Shares will be deemed to be allocated to the number of Controlled
Shares that is less than 9.99% of the issued and outstanding Shares on the
Second Closing Date prior to the inclusion of any Final Payment Warrants; in
other words, no Final Payment Warrants can be allocated towards the number of
Controlled Shares that is less than 9.99% of the issued and outstanding Shares
on the Second Closing Date until all the Final Payment Shares have been
accounted for in the Controlled Shares.



4.7

Should Klondike exercise the Affiliate Shares Option and/or the Affiliate
Warrants Option, it will extinguish any obligation Rise has to issue Klondike
the respective Affiliate Shares and/or Affiliate Warrants.



4.8

If, prior to the issuance of the Shares and Warrants as provided in Sections
4.2(a) and 4.2(b), there is any reorganization of the authorized capital of Rise
by way of consolidation, merger, sub-division, amalgamation or otherwise, then
there will automatically be a corresponding adjustment to the number of Shares
and Warrants to be issued to Klondike hereunder so that the rights evidenced
hereby shall thereafter as reasonably as possible be equivalent to those
originally granted hereby. Rise shall have the sole and exclusive power to make
such adjustments as it considers necessary and appropriate.



4.9

Klondike agrees on the receipt of the Initial Payment to grant, assign, convey
and transfer the Property to Rise subject to the Klondike Royalty and the
Underlying Royalties by executing an assignment and transfer agreement (the
“Assignment and Transfer Agreement”) in substantially the same form as provided
in Schedule “D” which is attached hereto, and to effect the Assignment by
executing an assignment agreement (the “Assignment Agreement”) in substantially
the same form as provided in Schedule “E” which is attached hereto.



4.10

Subject to termination in accordance with Part 13, on and after the First
Closing of the transactions contemplated herein Rise shall assume all the
ongoing responsibilities and











--------------------------------------------------------------------------------

- 14 -




obligations of Klondike under the Assignment Agreement and, without limiting the
generality of the foregoing it will:



(a)

keep the Property in good standing free and clear of all liens, charges and
encumbrances, with the exception of the Klondike Royalty and the Underlying
Royalties;



(b)

pay in a timely manner all taxes, assessment, rentals, levies, or other payments
relating to the Property to be made to any federal, provincial, or municipal
government instrumentality;



(c)

operate the Property substantially in accordance with all applicable
Environmental Laws;



(d)

in circumstances where Rise determines to drop any of the claims comprising the
Property (the “Dropped Claims”), notify Klondike in writing of its intention at
least 60 days prior to the earliest date that any of the Dropped Claims are due
to lapse and, if Klondike so elects in writing within 10 business days of
receipt of such written notice, Rise shall reconvey the Dropped Claims to
Klondike at no cost and shall forthwith deliver to Klondike all maps, other
documents, information and data respecting the Dropped Claims as are then in
Rise’s possession.  In circumstances where the Dropped Claims constitute all, or
substantially all the Property, and where such Dropped Claims are reconveyed to
Klondike as provided for herein, Rise shall also re-assign the Assignment to
Klondike and Klondike shall assume the obligations of Rise under the Assignment
Agreement; and



(e)

as a condition of any sale or transfer of its interest in the Property by Rise
to a third party, use its reasonable commercial efforts to cause such third
party to agree to assume all of the obligations of Rise under Section 4.10
hereof.

PART 5
COVENANTS



5.1

Klondike covenants and agrees with Rise as follows:



(a)

until the First Closing, Klondike shall maintain its interests in the Property
in good standing;



(b)

Klondike shall use its reasonable commercial efforts to obtain all required
consents, approvals and agreements to effect the transactions contemplated in
this Agreement by the First Closing;



(c)

Klondike shall use its reasonable commercial efforts to cure all deficiencies in
the title of the mineral claims comprising of the Property by the Second
Closing.



(d)

Klondike shall deliver or cause to be delivered to Rise copies of all available
maps and other documents and make available to Rise all information and data in
its possession or control respecting the Property;











--------------------------------------------------------------------------------

- 15 -






(e)

Klondike shall deliver or cause to be delivered to Rise sufficient documents for
Rise to indentify the individual claims licenses relating to the Underlying
Royalties; and



(f)

Klondike hereby irrevocably covenants, undertakes and agrees to vote (or cause
to be voted) all of the Shares and any Warrant Shares received by Klondike under
this Agreement as directed by management of Rise on any matters of Rise
requiring approval by the shareholders of Rise.  In addition, Klondike will not
grant to any person other than Rise a proxy to vote or enter into any voting
trust, vote pooling or other agreement with respect to the right to vote the
Shares and any Warrant Shares.



5.2

Rise covenants and agrees that it shall use all reasonable commercial efforts to
obtain all required consents, approvals and agreements as may be required for
the transaction contemplated under this Agreement.

PART 6
KLONDIKE ROYALTY



6.1

Klondike hereby retains a Klondike Royalty in the Property equal to two percent
(2%) of net smelter returns received from production on the Property as
calculated pursuant to Schedule “C” which is attached hereto.



6.2

Rise will work, mine and operate the Property during such time or times as Rise
in its sole judgment considers such operations to be profitable.



6.3

Rise may suspend or curtail operations during periods when the products derived
from the Property cannot be profitably sold at prevailing prices or if an
unreasonable inventory thereof, in Rise’s sole judgement, has accumulated or
would otherwise accumulate.



6.4

At any time after the First Closing, Rise will have the right to purchase 50% of
the Klondike Royalty (i.e., a 1% Klondike Royalty) for a consideration of
CAD$1,000,000 which said sum is payable within 10 business days from the
delivery of a written notice thereof to Klondike.

PART 7
RIGHT OF ENTRY



7.1

Except as otherwise provided in this Agreement, Rise and its servant, agents and
independent contractors, shall, from the date of the First Closing, or from such
earlier date as agreed to by the parties hereto, have the right in respect of
the Property to:



(a)

enter in, under and upon the Property;



(b)

have quiet possession of the Property;



(c)

do such prospecting, exploration, development and/or other mining work thereon
and thereunder as it in its sole discretion may determine advisable;











--------------------------------------------------------------------------------

- 16 -






(d)

bring upon and erect upon the Property buildings, plant, machinery and equipment
as Rise may deem advisable; and



(e)

remove from the Property and dispose of reasonable quantities of ores, minerals
and metals for the purpose of obtaining assays or making other tests.



7.2

Rise covenants to:



(a)

until the completion of the Second Closing, keep the Property in the same
condition they were found as of the First Closing; and



(b)

in the event this Agreement is terminated, deliver to Klondike, upon written
request, copies of all available assays, records, maps, reports, results of
surveys, drill logs and other factual reports and data with respect to work
carried out by Rise on the Property.



7.3

Klondike and its servants, agents or independent contractors, shall, until the
completion of the Second Closing, have the right in respect of the Property to
enter in, under and upon the Property for the purpose of inspecting all work
activities of Rise.

PART 8
INDEMNIFICATION



8.1

Klondike shall be liable to and shall indemnify and save harmless Rise and its
respective directors, officers, employees, shareholders and representatives for
a period of twenty-four (24) months from the First Closing Date from any Claim
suffered by, imposed upon or asserted against it or any of them as a result of,
in respect of, connected with or arising out of:



(a)

any breach of inaccuracy of any representation or warranty given by Klondike
contained in this Agreement; and



(b)

any failure of Klondike to perform or fulfill any of its covenants or
obligations under this Agreement.



8.2

Rise shall be liable to and shall indemnify and save harmless Klondike and its
respective directors, officers, employees, shareholders and representatives for
a period of twenty-four (24) months from the First Closing Date from any Claim
suffered by, imposed upon or asserted against it or any of them as a result of,
in respect of, connected with or arising out of:



(a)

any breach or inaccuracy of any representation or warranty given by Rise
contained in this Agreement; and



(b)

any failure of Rise to perform or fulfill any of its covenants or obligations
under this Agreement.



8.3

Klondike agrees to indemnify and save Rise harmless from and against any
Environmental Claim suffered or incurred by Rise arising directly or indirectly
from any operations or activities conducted in or on the Property, whether by
Klondike or others, prior to











--------------------------------------------------------------------------------

- 17 -




the Second Closing of this Agreement, except if the Environmental Claim resulted
from any operations or activities conducted by Rise, its servant, its agents or
its independent contractors.



8.4

Rise agrees to indemnify and save Klondike harmless from and against any
Environmental Claim suffered or incurred by Klondike arising directly or
indirectly from any operations or activities conducted on the Property, whether
by Rise, its employees or agents, after the Second Closing of this Agreement.



8.5

The provisions of Sections 8.3 and 8.4 shall survive any termination and shall
continue in full force and effect without limitation of time.

PART 9
TRANSACTIONS COSTS



9.1

Each party shall be responsible for their own costs in regards of the
transactions contemplated herein.

PART 10
CLOSING CONDITIONS



10.1

The purchase and sale contemplated herein is subject to the following conditions
being satisfied at or prior to the Second Closing, which are for the exclusive
benefit of Klondike and may be waived, in whole or in part, by Klondike in its
sole discretion:




(a)

the representations and warranties of Rise contained in this Agreement shall
have been true and correct as of the First Closing Date and shall be true and
correct as of the Second Closing Date as if such representations and warranties
had been made on and as of such date;

(b)

Rise shall have fulfilled or complied with all covenants contained in this
Agreement to be fulfilled or complied with by them at or prior to the Second
Closing;

(c)

there shall not be in force any order or decree restraining or enjoining the
consummation of the transactions contemplated by this Agreement, and all
consents, orders and approvals required or necessary or desirable for the
completion of the transactions contemplated by this Agreement shall have been
obtained or received from the persons, authorities or bodies having jurisdiction
in the circumstances, all on terms satisfactory to Klondike, acting reasonably;
and

(d)

Rise shall have delivered or caused to be delivered the closing documents as
provided in Section 11.3 and 11.5.



10.2

The purchase and sale contemplated herein is subject to the following conditions
being satisfied at or prior to the Second Closing, which are for the exclusive
benefit of Rise and may be waived, in whole or in part, by the Rise in its sole
discretion:











--------------------------------------------------------------------------------

- 18 -






(a)

the representations and warranties of Klondike contained in this Agreement shall
have been true and correct as of the First Closing Date and shall be true and
correct as of the Second Closing Date as if such representations and warranties
had been made on and as of such date;



(b)

Klondike shall have fulfilled or complied with all covenants contained in this
Agreement to be fulfilled or complied with by them at or prior to the Second
Closing;



(c)

there shall not be in force any order or decree restraining or enjoining the
consummation of the transactions contemplated by this Agreement, and all
consents, orders and approvals required or necessary or desirable for the
completion of the transactions contemplated by this Agreement shall have been
obtained or received from the persons, authorities or bodies having jurisdiction
in the circumstances, all on terms satisfactory to Rise, acting reasonably;



(d)

there shall not have been any material adverse change to the Property or
Klondike’s interests therein; and



(e)

Klondike shall have delivered or caused to be delivered the closing documents as
provided in Section 11.2 and 11.4.

PART 11
THE CLOSINGS



11.1

The closing of the transactions contemplated herein will take place at the
offices of Rise at the address given on the first page of the Agreement or such
other place or date and time mutually agreeable to the parties.



11.2

At the First Closing, Klondike shall have delivered or caused to be delivered to
Rise:



(a)

duly executed Assignment and Transfer Agreement effecting the transfer of the
Property and duly executed Assignment Agreement effecting the Assignment, as
contemplated by Section 4.9;



(b)

certified copies of resolutions of the directors of Klondike duly passed, with a
certification that they have not been rescinded and continue to be in effect
authorizing the execution, delivery and implementation of this Agreement and of
all transactions contemplated hereby and all documents to be delivered by
Klondike pursuant hereto; and



(c)

copies of the documents referenced in Section 2.1(m) hereof.



11.3

At the First Closing, Rise shall have delivered or caused to be delivered to
Klondike the following documents:



(a)

a certified cheque in the amount of CAD$50,000 to Klondike;



(b)

a duly registered share certificate representing the 1,500,000 Shares;











--------------------------------------------------------------------------------

- 19 -






(c)

a duly registered warrant certificate representing the 1,500,000 Warrants; and



(d)

a certified copy of a resolution of the directors of Rise duly passed, with a
certification that it has not been rescinded and continues to be in effect,
authorizing the execution, delivery and implementation of this Agreement and of
all transactions contemplated hereby and all documents to be delivered by Rise
pursuant hereto.



11.4

At the Second Closing, Klondike shall have delivered or caused to be delivered
to Rise the following:



(a)

confirmation that all deficiencies, if any, with respect to the title of the
mineral claims comprising the Property have been cured, or confirmation that
Klondike has used its reasonable commercial efforts to cure all deficiencies and
details with respect to any remaining incurable deficiencies; and



(b)

if it chooses to exercise the Affiliate Shares Option and/or the Affiliate
Warrants Options, evidence of a Declaration and Option Notice being provided on
the Exercise Date in accordance with Section 4.5.



11.5

At the Second Closing, Rise shall have delivered or caused to be delivered to
Klondike the following documents:



(a)

confirmation from Rise that it has wired the sum of CAD$150,000, or provided a
certified cheque in the amount of CAD$150,000, to Klondike;



(b)

if Klondike does not exercise the Affiliate Shares Option and/or the Affiliate
Warrants Option,



(i)

a duly registered share certificate representing the 2,000,000 Shares (“Final
Payment Shares”); and



(ii)

a duly registered warrant certificate representing the 1,000,000 Warrants
(“Final Payment Warrants”);



(c)

if Klondike exercises the Affiliate Shares Option and/or the Affiliate Warrants
Option,



(i)

a duly registered share certificate representing the Final Payment Shares, minus
any Affiliate Shares paid for in their cash value equivalents in accordance with
Klondike exercising the Affiliate Shares Option;



(ii)

a duly registered warrant certificate representing the Final Payment Warrants,
minus any Affiliate Warrants paid for in their cash value equivalents in
accordance with Klondike exercising the Affiliate Warrants Option; and



(iii)

a confirmation from Rise that it has wired the cash value equivalents of the
Affiliate Shares and Affiliate Warrants in accordance with the calculations set
out in Sections 4.3 and 4.4, to Klondike; and











--------------------------------------------------------------------------------

- 20 -






(d)

confirmation from Rise that it is satisfied that Klondike has completed its
obligation pursuant to Section 5.1(c) or notice from Rise that it has waived
such obligation of Klondike under Section 5.1(c).

PART 12
CONFIDENTIAL INFORMATION



12.1

The parties hereto agree to hold in confidence all information obtained in
confidence in respect of the Property and the Underlying Royalties or otherwise
in connection with this Agreement other than in circumstances where a party has
an obligation to disclose such information in accordance with applicable
securities legislation, in which case such disclosure will only be made after
consultation with the other party.

PART 13
TERMINATION OF AGREEMENT



13.1

This Agreement may, by notice in writing given prior to the Second Closing, be
terminated:



(a)

by unanimous consent of the parties;



(b)

by Klondike if any of the conditions in Section 10.1 have not been satisfied at
or prior to the Second Closing and Klondike has not waived such conditions at or
prior to the Second Closing; or



(c)

by Rise if any of the conditions in Section 10.2 have not been satisfied at or
prior to the Second Closing and Rise has not waived such conditions at or prior
to the Second Closing.



13.2

If Rise terminates the Agreement for a breach of Section 5.1(c) and such breach
has not been waived by Rise, Rise shall transfer the Property back to Klondike
and this Agreement and the agreements pursuant to this Agreement shall be deemed
to be terminated save and except for the agreements, acknowledgements,
representations and/or warranties made by Klondike in Section 2.2; Rise shall no
longer be obligated to purchase the Property or assume the Assignment, and
Klondike shall be able to retain the Initial Payment.

PART 14
ARBITRATION



14.1

All questions or matters in dispute with respect to this Agreement or in respect
of the calculation of or amounts taken into account in the determination of the
Royalty will be submitted to arbitration pursuant to the terms hereof.



14.2

It will be a condition precedent to the right of any party to submit any matter
to arbitration pursuant to the provisions hereof, that any party intending to
refer any matter to arbitration will have given not less than 15 days’ prior
written notice of its intention to do so to the other party together with
particulars of the matter in dispute.











--------------------------------------------------------------------------------

- 21 -






14.3

On the expiration of such 15 days, the party who gave such notice may proceed to
refer the dispute to arbitration.



14.4

The party desiring arbitration will appoint one arbitrator, and will notify the
other party of such appointment, and the other party will, within 15 days after
receiving such notice, appoint an arbitrator, and the two arbitrators so named,
before proceeding to act, will, within 30 days of the appointment of the last
appointed arbitrator, unanimously agree on the appointment of a third arbitrator
to act with them and be chairman of the arbitration herein provided for.



14.5

If the other party will fail to appoint an arbitrator within 15 days after
receiving notice of the appointment of the first arbitrator, and if the two
arbitrators appointed by the parties fail to agree on the appointment of the
chairman, the chairman will be appointed under the provisions of the Commercial
Arbitration Act of the Province of British Columbia, R.S.B.C. 1996, as amended
from time to time (the “Act”).



14.6

Except as specifically otherwise provided in this Part 14 the arbitration herein
provided for will be conducted in accordance with such Act.



14.7

The chairman, or in the case where only one arbitrator is appointed, the single
arbitrator, will fix a time and place in Vancouver, British Columbia, for the
purpose of hearing the evidence and representations of the parties, and he will
preside over the arbitration and determine all questions of procedure not
provided for under such Act or this Part 14.



14.8

After hearing any evidence and representations that the parties may submit, the
single arbitrator, or the arbitrators, as the case may be, will make an award
and reduce the same to writing, and deliver one copy thereof to each of the
parties.



14.9

The expense of the arbitration will be paid as specified in the award.



14.10

The parties may agree that the award of a majority of the arbitrators, or in the
case of a single arbitrator, of such arbitrator, will be final and binding upon
each of them.

PART 15
NOTICES



15.1

All notices, consents, demands and requests (in this section called the
“Communication”) required or permitted to be given under this Agreement shall be
in writing and may be delivered personally, sent by telegram, by telex or
telecopier or other electronic means or may be forwarded by first class prepaid
registered mail to the parties at their addresses first above written.  Any
Communication delivered personally or sent by telegram, telex or telecopier or
other electronic means shall be deemed to have been given and received on the
second business day following the date of sending.  Any Communication mailed as
aforesaid shall be deemed to have been given and received on the fifth business
day following the date it is posted, addressed to the parties at their addresses
first above written or to such other address or addresses as either party may
from time to time specify by notice to the other; provided, however, that if
there shall be a mail strike, slowdown or other labour dispute which might
affect











--------------------------------------------------------------------------------

- 22 -




delivery of the Communication by mail, then the Communication shall be effective
only if actually delivered.



15.2

Either party may at any time and from time to time notify the other party in
writing of a change of address and the new address to which notice will be given
to it thereafter until further change.

PART 16
GENERAL



16.1

This Agreement will supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.



16.2

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance of such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.



16.3

The parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement or to
record wherever appropriate the respective interests from time to time of the
parties in the Property.



16.4

The rights under this Agreement are not assignable by Klondike or Rise, as the
case may be, without the written consent of the other party first having been
obtained.



16.5

This Agreement will be construed in accordance with the laws of the Province of
British Columbia and the federal laws of Canada applicable therein.



16.6

The headings appearing in this Agreement are for general information and
reference only and this Agreement will not be construed by reference to such
headings.



16.7

In interpreting this Agreement and any schedules hereto attached, where the
context so requires, the singular will include the plural, and the masculine
will include the feminine, the neuter, and vice versa.



16.8

Nothing herein will constitute or be taken to constitute the parties as partners
or create any fiduciary relationship between them provided, however, that this
qualification will not limit the express duty of each party to act toward the
other party at all times in good faith with respect to all their obligations
under this Agreement.



16.9

No modification, alteration or waiver of the terms herein contained will be
binding unless the same is in writing, dated subsequently hereto, and fully
executed by the Parties.











--------------------------------------------------------------------------------

- 23 -






16.10

This Agreement may be executed by facsimile or other electronic means and in one
or more counterparts, all of which shall be considered one and the same
Agreement.  Delivery by facsimile or other electronic means shall be deemed
effective and enforceable as if it were an original.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of and
from the day and year first above written.








KLONDIKE GOLD CORP.




Per:

/s/ “Peter Tallman”

 

Authorized Signatory




RISE RESOURCES INC.




Per:

/s/ “Fred Tejada”

 

Authorized Signatory

















--------------------------------------------------------------------------------







Schedule “A”

MINERAL CLAIMS COMPRISING THE PROPERTY

CLUBINECRUZ-MIDWAYPANDA IRISHMAN

Mining District

Tenure Number

Claim Name

Claim Owner

Issue Date

Expiry Date

Map

Area (ha)

British Columbia

508413

 

100809

08-Mar-05

13-Dec-17

082F

632.701

British Columbia

1030333

IRISHMAN

100809

17-Aug-14

13-Dec-17

082F

252.999

British Columbia

1030336

IRISHMAN

100809

17-Aug-14

13-Dec-17

082F

63.236

British Columbia

1030337

IRISHMAN

100809

17-Aug-14

13-Dec-17

082F

126.473

British Columbia

1030924

PANDA

100809

13-Sep-14

13-Dec-17

082F

632.702


QUARTZ MOUNTAIN

Mining District

Tenure Number

Claim Name

Claim Owner

Issue Date

Expiry Date

Map

Area (ha)

British Columbia

209664

ROME

100809

03-Mar-76

19-Aug-18

082F060

25.000

British Columbia

334057

PRICE

100809

26-Feb-95

19-Aug-18

082F060

25.000

British Columbia

334236

ANDERSON

100809

11-Mar-95

19-Aug-18

082F060

25.000

British Columbia

339049

ALDER 2

100809

19-Aug-95

19-Aug-18

082F060

25.000

British Columbia

339050

WILLOW 2

100809

19-Aug-95

19-Aug-18

082F060

25.000

British Columbia

350003

DCJ 1

100809

26-Aug-96

19-Aug-18

082F060

25.000

British Columbia

394287

BON 1

100809

21-Jun-02

19-Aug-18

082F060

300.000

British Columbia

394288

BON 2

100809

20-Jun-02

17-Jul-17

082F060

25.000

British Columbia

505462

 

100809

02-Feb-05

19-Aug-18

082F

20.955

British Columbia

505464

 

100809

02-Feb-05

19-Aug-18

082F

20.954

British Columbia

505466

 

100809

02-Feb-05

19-Aug-18

082F

20.964

British Columbia

505467

 

100809

02-Feb-05

19-Aug-18

082F

104.786

British Columbia

505468

 

100809

02-Feb-05

19-Aug-18

082F

20.957

British Columbia

505469

 

100809

02-Feb-05

19-Aug-18

082F

20.955

British Columbia

505470

 

100809

02-Feb-05

19-Aug-18

082F

20.952











--------------------------------------------------------------------------------

- 2 -









British Columbia

505488

 

100809

02-Feb-05

19-Aug-18

082F

83.830

British Columbia

505489

 

100809

02-Feb-05

19-Aug-18

082F

62.862

British Columbia

505491

 

100809

02-Feb-05

19-Aug-18

082F

20.958

British Columbia

505493

 

100809

02-Feb-05

19-Aug-18

082F

20.954

British Columbia

505495

 

100809

02-Feb-05

19-Aug-18

082F

20.956

British Columbia

505497

 

100809

02-Feb-05

19-Aug-18

082F

41.907

British Columbia

505500

 

100809

02-Feb-05

19-Aug-18

082F

62.857

British Columbia

505502

 

100809

02-Feb-05

19-Aug-18

082F

20.954

British Columbia

505506

 

100809

02-Feb-05

19-Aug-18

082F

62.854

British Columbia

505507

 

100809

02-Feb-05

19-Aug-18

082F

20.951

British Columbia

505508

 

100809

02-Feb-05

19-Aug-18

082F

41.904

British Columbia

505509

 

100809

02-Feb-05

19-Aug-18

082F

41.903

British Columbia

505510

 

100809

02-Feb-05

19-Aug-18

082F

41.908

British Columbia

505514

 

100809

02-Feb-05

17-Jul-17

082F

20.952

British Columbia

505515

 

100809

02-Feb-05

17-Jul-17

082F

83.806

British Columbia

505516

 

100809

02-Feb-05

17-Jul-17

082F

20.951

British Columbia

505517

 

100809

02-Feb-05

17-Jul-17

082F

41.907

British Columbia

505518

 

100809

02-Feb-05

17-Jul-17

082F

83.820

British Columbia

505520

 

100809

02-Feb-05

17-Jul-17

082F

20.957

British Columbia

505521

 

100809

02-Feb-05

17-Jul-17

082F

20.957

British Columbia

505522

 

100809

02-Feb-05

17-Jul-17

082F

20.958

British Columbia

505523

 

100809

02-Feb-05

17-Jul-17

082F

20.955

British Columbia

505524

 

100809

02-Feb-05

19-Aug-18

082F

20.957

British Columbia

505525

 

100809

02-Feb-05

19-Aug-18

082F

41.957

British Columbia

505526

 

100809

02-Feb-05

19-Aug-18

082F

20.957











--------------------------------------------------------------------------------

- 3 -









British Columbia

505527

 

100809

02-Feb-05

19-Aug-18

082F

41.917

British Columbia

505528

 

100809

02-Feb-05

19-Aug-18

082F

20.958

British Columbia

505529

 

100809

02-Feb-05

17-Jul-17

082F

41.920

British Columbia

505530

 

100809

02-Feb-05

19-Aug-18

082F

20.960

British Columbia

505531

 

100809

02-Feb-05

19-Aug-18

082F

20.960

British Columbia

505532

 

100809

02-Feb-05

19-Aug-18

082F

41.923

British Columbia

505533

 

100809

02-Feb-05

19-Aug-18

082F

41.926

British Columbia

505534

 

100809

02-Feb-05

19-Aug-18

082F

20.964

British Columbia

505535

 

100809

02-Feb-05

19-Aug-18

082F

41.932

British Columbia

505536

 

100809

02-Feb-05

19-Aug-18

082F

41.935

British Columbia

505537

 

100809

02-Feb-05

19-Aug-18

082F

83.867

British Columbia

505538

 

100809

02-Feb-05

19-Aug-18

082F

41.933

British Columbia

506657

 

100809

10-Feb-05

30-Aug-17

082F

83.749

British Columbia

506661

 

100809

10-Feb-05

30-Aug-17

082F

20.936

British Columbia

506790

 

100809

11-Feb-05

19-Aug-18

082F

20.952

British Columbia

506791

 

100809

11-Feb-05

19-Aug-18

082F

20.951

British Columbia

506793

 

100809

11-Feb-05

19-Aug-18

082F

20.952

British Columbia

506794

 

100809

11-Feb-05

19-Aug-18

082F

20.952

British Columbia

506795

 

100809

11-Feb-05

19-Aug-18

082F

62.867

British Columbia

523965

SHY 17

100809

16-Dec-05

30-Aug-17

082F

20.938

British Columbia

532116

QTZ MTN N

100809

14-Apr-06

17-Jul-17

082F

104.751

British Columbia

535409

QUARTZ MOUNTAIN 4

100809

12-Jun-06

17-Jul-17

082F

460.806

British Columbia

535412

QUARTZ MOUNTAIN 2

100809

12-Jun-06

17-Jul-17

082F

272.341











--------------------------------------------------------------------------------

- 4 -









British Columbia

535416

QUARTZ MOUNTAIN 3

100809

12-Jun-06

17-Jul-17

082F

272.361

British Columbia

535420

QUARTZ MOUNTAIN 1

100809

12-Jun-06

17-Jul-17

082F

188.589


RED POINT

Mining District

Tenure Number

Claim Name

Claim Owner

Issue Date

Expiry Date

Map

Area (ha)

British Columbia

518091

 

100809

21-Jul-05

24-Aug-18

082F

275.175

British Columbia

526137

 

100809

24-Jan-06

24-Aug-18

082F

1311.921

British Columbia

526138

 

100809

24-Jan-06

24-Aug-18

082F

613.630

British Columbia

526139

VALLEY

100809

24-Jan-06

24-Aug-18

082F

84.630

British Columbia

533078

WD

100809

26-Apr-06

24-Aug-18

082F

126.989

British Columbia

533079

LITTLE GIANT

100809

26-Apr-06

24-Aug-18

082F

42.336

British Columbia

533081

GOLD FLAIR

100809

26-Apr-06

24-Aug-18

082F

380.920

British Columbia

533385

SOUTH POINT

100809

02-May-06

24-Aug-18

082F

402.270

British Columbia

533590

GALIANO1

100809

05-May-06

24-Aug-18

082F

21.170


RON GOLD

Mining District

Tenure Number

Claim Name

Claim Owner

Issue Date

Expiry Date

Map

Area (ha)

British Columbia

232819

Majestic

100809

10-Jan-80

31-Dec-16

082F043

25.000

British Columbia

232820

Invincible

100809

10-Jan-80

31-Dec-16

082F044

25.000

British Columbia

232821

Vernamo

100809

10-Jan-80

31-Dec-16

082F044

25.000

British Columbia

232834

Republic Fr.

100809

17-Jan-80

31-Dec-16

082F043

25.000

British Columbia

232835

Moken Bird Fr.

100809

17-Jan-80

31-Dec-16

082F043

25.000











--------------------------------------------------------------------------------

- 5 -









British Columbia

232836

Mika Chahko

100809

17-Jan-80

31-Dec-16

082F043

25.000

British Columbia

232839

RON #1 FR.

100809

24-Jan-80

31-Dec-18

082F044

25.000

British Columbia

232840

RON #2 FR.

100809

24-Jan-80

31-Dec-16

082F044

25.000

British Columbia

232841

RON #4

100809

24-Jan-80

31-Dec-17

082F044

25.000

British Columbia

232842

RON #5

100809

24-Jan-80

31-Dec-17

082F044

25.000

British Columbia

232843

RON #6

100809

24-Jan-80

31-Dec-17

082F044

25.000

British Columbia

232844

RON #7

100809

24-Jan-80

31-Dec-17

082F044

25.000

British Columbia

232845

RON #8

100809

24-Jan-80

31-Dec-17

082F044

25.000

British Columbia

232855

RON #3 FR.

100809

10-Mar-80

31-Dec-16

082F043

25.000

British Columbia

233228

MAJESTIC FR.

100809

14-May-84

31-Dec-16

082F043

25.000

British Columbia

233257

RON #17 FR

100809

28-Aug-84

31-Dec-16

082F043

25.000

British Columbia

233385

Josie

100809

29-Oct-85

31-Dec-17

082F044

25.000

British Columbia

300375

RON #4 FR.

100809

03-Jun-91

31-Dec-16

082F043

25.000

British Columbia

374494

ROYAL ARTHUR

100809

25-Feb-00

31-Dec-16

082F044

25.000

British Columbia

378774

ART 2

100809

18-Jul-00

31-Dec-17

082F044

25.000

British Columbia

378775

ART 3

100809

18-Jul-00

31-Dec-17

082F044

25.000

British Columbia

391367

MAJESTIC #1

100809

18-Dec-01

31-Dec-16

082F043

25.000

British Columbia

391368

MAJESTIC #2

100809

18-Dec-01

31-Dec-18

082F043

25.000

British Columbia

392164

MAJESTIC 3

100809

07-Mar-02

31-Dec-16

082F043

25.000

British Columbia

514473

 

100809

14-Jun-05

31-Dec-17

082F

146.999

British Columbia

514476

 

100809

14-Jun-05

31-Dec-16

082F

146.981

British Columbia

514477

 

100809

14-Jun-05

31-Dec-16

082F

125.981

British Columbia

514478

 

100809

14-Jun-05

31-Dec-16

082F

83.973

British Columbia

514479

 

100809

14-Jun-05

31-Dec-16

082F

63.007














--------------------------------------------------------------------------------

- 6 -




THEA

Mining District

Tenure Number

Claim Name

Claim Owner

Issue Date

Expiry Date

Map

Area (ha)

British Columbia

1034316

THEA

100809

23-Feb-15

05-Sep-18

082F

1116.906

__________











--------------------------------------------------------------------------------







Schedule “B”

UNDERLYING ROYALTIES

1.

Option Agreement between Michael Gerg and Klondike Gold Corp. dated July 15,
2003 concerning Red Point Claim Numbers 526137 and 526138.

·

Michael Gerg is entitled to a royalty equal to 2% of net metal returns as
calculated in accordance with the provisions of the Option Agreement.




2.

Option Agreement between Eric and Jack Denny and Klondike Gold Corp. dated July
15, 2003 concerning Ron Gold and the Claims Numbers 232819, 232820, 232821,
232834, 232836, 232835, 232839, 232840, 232841, 232842, 232843, 232844, 232845,
232855, 233228, 233257, 300375, 233385, 374494, 378774, 378775, 391367, 391368
and 392164

·

Eric and Jack Denny are entitled to a royalty equal to 2% of net metal returns
as calculated in accordance with the provisions of the Option Agreement.




3.

Option Agreement between Don Jackson, Glen Rodgers and Klondike Reef Mines Ltd.
dated July 1, 1996 concerning the Quartz Mountain Claim Numbers 209664, 334057,
334236, 339049 and 339050, as amended on October 15, 1997 and assigned pursuant
to an assignment agreement between Klondike Reef Mines Ltd. and Klondike Gold
Corp. dated August 28, 1997, as amended on October 15, 1997.

·

Don Jackson and Glen Rodgers are entitled to a royalty equal to 2% of net metal
returns as calculated in accordance with the provision of the Option Agreement.

·

Klondike Reef Mines Ltd. retains a 10% Net Profits Interest in the property as
calculated in accordance with the provision of an assignment agreement between
Klondike Reef Mines Ltd. and Klondike Gold Corp. dated August 28, 1997, as
amended on October 15, 1997.




__________











--------------------------------------------------------------------------------







Schedule “C”

NET SMELTER RETURNS ROYALTY DEED



1.

The holder of the working interest in the Property (the “Owner”) hereby grants
the holder of this Royalty (the “Grantee”), a royalty (the “Royalty”) on Net
Smelter Returns (“Net Smelter Returns”) equal to 2% for minerals mined and
removed from the Property which royalty will be calculated, paid and otherwise
regulated in accordance with the terms of this Royalty Deed.



2.

For the purposes hereof, Net Smelter Returns will be calculated by taking the
gross revenues from the sale by the Owner of all minerals mined and removed from
the Property and from the sale by the Owner of concentrate and metal derived
from ore mined from the Property, and deducting therefrom



(a)

all smelting costs, treatment charges and penalties including, but not being
limited to, metal losses, penalties for impurities and charges for refining,
selling and handling by the smelter, refinery or other purchaser; provided,
however, in the case of leaching operations or other solution mining or
beneficiation techniques, where the metal being treated is precipitated or
otherwise directly derived from such leach solution, all processing and recovery
costs incurred by the Owner, beyond the point at which the metal being treated
is in solution, shall be considered as treatment charges;



(b)

costs of handling, transporting, securing, insuring or selling such ores,
minerals and other materials or concentrates from the Property or from a
concentrator, whether situated on or off the Property, to a smelter, refinery or
other place of treatment, and in the case of gold or silver concentrates,
security costs, and



(c)

ad valorem taxes and taxes based upon sales or production, but not income taxes.



3.

For the purposes of determining Net Smelter Returns, all receipts and
disbursements in a currency other than Canadian dollars will be converted into
Canadian dollars on the day of receipt.



4.

At such time production is commenced on the Property, the Grantee will be
provided quarterly and annual calculation of Net Smelter Returns and the
Royalty, determined in accordance with this Royalty Deed, for the preceding
quarter, certified correct by the Owner.



5.

Payments on the Royalty for will be made in Canadian dollars within 30 days of
the end of each quarter of which Net Smelter Returns, as determined on the basis
of final adjusted invoices, are received by the Owner.  



6.

All Royalty Payments to be made to the Grantee by the Owner will be made to the
Grantee at a bank specified by the Grantee in §7.











--------------------------------------------------------------------------------

- 2 -






7.

Upon 30 days’ prior written notice by the Owner to the Grantee, the Grantee will
designate a “Payment Bank” for payment, such payments to continue at the Payment
Bank notwithstanding any assignment or transfer of the Royalty.



8.

Nothing contained in this Royalty Deed will be construed as conferring upon the
Grantee any right to or beneficial interest in the Property, except the right to
receive a percentage of Net Smelter Returns from the Owner as and when due and
will not be deemed to create any fiduciary relationship between the Owner and
the Grantee for any purpose whatsoever.



9.

The Owner may, but will not be under any duty to, engage in price protection
(hedging) or speculative transactions such as futures contracts and commodity
options in its sole discretion covering all or part of production from the
Property and, except in the case where products are actually delivered and a
sale is actually consummated under this price protection or speculative
transactions, neither the profits or losses from such transactions will be taken
into account in calculating Net Smelter Returns or any interest therein.



10.

The Owner will be entitled to make all operational decisions with respect to the
methods and extent of mining and processing of ore, concentrate and metal
produced from the Property.



11.

If the Property is brought into commercial production, it may be operated as a
single operation with other mining properties owned by third parties or in which
the Owner has an interest, in which event (notwithstanding separate ownership
thereof) ores mined from the mining properties (including the Property) may be
blended at the time of mining or at any time thereafter.



12.

The Owner will ensure that reasonable practices and procedures are adopted and
employed for weighing, determining mineral content, sampling and assaying and
determining recovery factors.



13.

Except for payments of the Royalty, all notices, designations, or other
documents required or authorized by the terms of this Royalty Deed will be in
writing and will be personally delivered or mailed in Canada by registered or
certified mail, postage prepaid, addressed to the address of the intended
recipient given by notice pursuant to the Agreement to which this is a Schedule.

__________











--------------------------------------------------------------------------------







Schedule “D”

ASSIGNMENT AND TRANSFER AGREEMENT

See attached form.

__________











--------------------------------------------------------------------------------







Schedule “E”

ASSIGNMENT AGREEMENT

See attached form.

__________















